 NORTHWEST MAGNESITE COMPANY85the Petitioner may have had to present its views to the employeesunderothercircumstances 6Under all the circumstances of this case, we are satisfied that theatmosphere under which the election was conducted casts serious doubton whether the results of that election reflect the uninhibited desiresof the employees.7We shall therefore set the election aside and shalldirect the Regional Director to conduct a new election at such timeas he deems appropriate.OrderIT IS HEREBY ORDERED that the election held in this proceeding onMay 13, 1952, be, and it hereby is, set aside; andIT IS HEREBY FURTHER ORDERED that this proceeding be remanded tothe Regional Director for the Thirteenth Region for the purpose ofconducting a new election at such time as he deems the circumstancespermit a free choice of a bargaining representative.9 Onondaga Pottery Company,supra.7GeneralShoeCorporation,77 NLRB 124.NORTHWEST MAGNESITECOMPANYandUNITED STEELWORKERS OFAMERICA,CIO, PETITIONER.CaseNo.19-RC-1120.October23,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before E. R. Ormsbee, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated it powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-sons:' At the hearing,the Intervenor moved to dismiss the petition upon the ground that anexistingcollectivebargaining contractis a bar.Forreasons set forthinfra,the motionis herebygranted.101 NLRB No. 28. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Intervenor, International Union of Mine, Mill and SmelterWorkers, and its Local 606, urges its current contract with the Em-ployer as a bar to this proceeding. The Petitioner contends that thecontract is not a bar because (1) the petitionwas filed,and the Em-ployer had notice of the Petitioner's claim to representation, beforethe contract was executed, and (2) the contract contains an unlawfulunion-security provision.Since 1942 or 1943, the Employer and the Intervenor have had suc-cessive collective bargaining contracts covering the employees whomthe Petitioner now seeks to represent.Their 1950 contract was ef-fective until June 1, 1952. It contained a provision for automaticrenewal from year to year thereafter, in the absence of a 60-day no-tice by either party of a desire to open negotiations for a new contract.On March 30, 1952, the Intervenor gave such notice. Later, on May 3and 29, representatives of the Employer and the Intervenor met todiscuss a new contract.At the May 29 meeting,an agreement wasreached.This agreement was ratified by the members of the Inter-venor's Local at a meeting held at 8 o'clock that evening, and wassigned by the parties at 9 o'clock.By its terms it was to become ef-fective immediately and to remain in effect until June 30, 1954.Meanwhile the Petitioner, on May 24, 1952, began organizationalactivities at the plant.On May 28, it wrote a letter to the Employer,requesting recognition, and on May 29, filed a petition with the Board.In addition, according to the testimony of Austin Smith, a representa-tive of the Petitioner, at 5 o'clock on May 29 he deposited a telegramwith the Western Union operator at Chewalah, Washington, the townin which the Employer's plant is located, for delivery to Howard Zie-bell, the Employer's manager, advising him of the Petitioner's claim.The Petitioner's letter of May 28 was not received by the Employeruntil May 31. The telegram, according to Ziebell, was never received 2As the date of the receipt by an employer of a notice of a union'sclaim to representation, rather than the date on which such notice ismailed, is controlling,3 the Petitioner's letter of May 28 was too lateto prevent the contract from operating as a bar. Furthermore, al-though the petition was filed before the contract was actually signed,it was filed on the same day. The Board has held that in such circum-stances a contract will be a bar unless the employer hadactualknowl-edge, before the contract was signed, that a petition had been filed.4As there is no convincing evidence of such knowledge in this case, we2The Petitioner did not submit any valid evidence thatthe telegram had been deliveredto Ziebell.2NorthwesternPublishing Company(WDAN),71 NLRB 167.+AfiscisstppiLime Company of M2ssouri,71NLRB472;The Carborundum Company,78 NLRB 91. NORTHWEST MAGNESITECOMPANY87reject thePetitioner's contentionthat the filing of the petition pre-vented the contract from operatingas a bar.The Petitioner's further contention,that a union-security pro-vision inthe 1952 contract is unlawful,is based onthe conceded factthat, at the time the contract was signed, the Intervenor was not, andneverhad been, incompliancewith Section9 (f), (g), and(h) of theAct.However,it came into complianceon June 11, 1952. The union-security provision in questionis asfollows :The provision of this paragraph shall be deemed effective andoperative if and when both the International and Local Unionwill, or become, in compliance with Sec. 9 (1), (g), and (h)ofthe National Labor Relations Act, as amended, and notice thereofis furnished to the Company.All employees who, on the effectivedate of this provision, are members with the Union in good stand-ing in accordance with the constitution and by-laws of the Unionand those employees who may therefore [sic] becomemembersshall, during the life of this agreement as a condition of employ-mentremain membersof the Union in good standing. [Emphasissupplied.]Section 8 (a) (3) of the Act, as amended in 1951, permints an em-ployer to enter into a union-shop agreement with a labor organizationif, among other things, that organization "has at the time the agree-ment was made or within the preceding twelve months received fromthe Board a notice of compliance with section 9 (f), (g), (h)." Con-trary to our dissentingcolleague aliteral reading of this languageof the statute does not provide a clear and simple answer to the prob-lem presented.We doubt the technicalcorrectnessof saying that aunion-shop agreement has been "made" when a contract has beenexecuted which contains a clause that on the happening of a con-tingency which may never occura unionshop shall come into being.We believe it more accurate to say thata union-shopagreement is"made" only when the events happen which create the union shop. Inany event, at best there is an ambiguityin the useof the word "made"in the statute which warrants our turning to the legislative historyfor light on the congressional intent.The Senate and House reportsindicatethat the purpose of the 1951amendmentwas to insure that,at the time a union-shop agreement became effective, the union wouldbe eligible to invoke the Board's processesunder Section 9 (f), (g),and (h).6°Public Law 189,82d Congress,1st Session,approved October 22, 1951.° "The bill provides...that a labor organization shall not be authorized to concludea union-shop agreement unless, within the preceding 12-month period,it has received noticefrom the Board that it is in full compliance with section 9 (f), (g), and(h), aothat, 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhere a union-shop provision is to be immediately effective, therecan be no doubt as to the meaning of the compliance requirement. Insuch cases, the Board has held that the union-shop provision is un-lawful and the contract no bar to an election, if the union was not incompliance when the contract was executed.?In this case, however, the operation of the union-security provisionwas clearly deferred until the Intervenor should come into compli-ance.The effect, therefore, was the same as if the parties had firstentered into a contract without any union-security provision, as theycould lawfully have done despite the Intervenor's noncompliance, andlater, when it came into compliance, had entered into a supplementalunion-security agreement. In either case, at the time the union-secu-rity provision became effective, the Intervenor was eligible to invokethe processes of the Board.It should be noted, too, that before the most recent amendment ofthe Act in 1951, the Board consistently held that a union-securityagreement which was not to become effective until the contractingunion should be authorized in an election to enter into such an agree-ment as then required, was not unlawful." Although it may be assumedthat Congress knew of this practice, there is nothing in the legislativehistory to indicate that it disapproved.In view of these considerations, we are convinced that Congress didnot intend, by the amendment to Section 8 (a) (3), to make it un-lawful for an employer and a union to incorporate in a collective-bargaining agreement a union-shop provision, provided the opera-tion of that provision is clearly deferred until the union should comeinto compliance.We therefore find that the union-security provisionin this case was not unlawful.We find, contrary to the Petitioners' contention, that the contractbetween the Employer and the Intervenor constitutes a bar to thisproceeding.Accordingly, we shall dismiss the petition herein.at the time the union-shop agreement becomes effective, the unioniseligible to invoke theBoard's processes under section 9 (f), (g), and(h)."[Emphasis supplied.]Sen. Rep.No. 646, 82d Cong., 1st Sess.1 (1951)."At the same time the bill does not sanction the execution of a union-shop agreement bya labor organization unless within the preceding 12-month period the organization hasreceived notice from the Board that it is in full compliance with subsections(f), (g), and(h) of section 9 and istherefore eligible to invoke the Board's processes at the time theagreement becomes effective."[Emphasis supplied.]H. R. Rep. No. 1082,82d Cong., 1stSess. 3(1951).4Mellin-Quincy Manufacturing Co., Inc.,98 NLRB 457.8Schaefer Body, Inc.,85 NLRB 195;Hazel-Atlas Company,85 NLRB 1305;The EbsaryGypsum Company,87 NLRB 624;Asplundh Tree Expert Company,92 NLRB 1013.Section 8 (a) (3) of the Act,before the 1951 amendments,permitted an employer toenter into a union-shop agreement"if, following the most recent election held as providedin section 9 (e) the Board shall have certified that at least a majority of the employeeseligible to vote in such election have voted to authorize such labor organization to makesuch an agreement." LAKESHORE MOTORS, INC.Order89IT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.CHAIRMAN HERZOG, dissenting :I cannot agree with my colleagues that this contract is a bar, becauseI believe that its union-security provision was unlawful from its in-ception.In 1951 Congress said, in so many words, that the validityof a union-shop contract depended in part upon whether the contract-ing union had, "at the time the agreement wasmadeor within thepreceding twelve months," received a notice of compliance from thisBoard. I think that Congress meant what it said, and what it saidwas "made," and not "became effective." The result I reach is sup-ported not only by the wording of the 1951 amendment, but by thefact that here a literal reading of what was written coincides witheffectuating the overriding policy of stimulating early compliancewith Section 9 (f), (g), and (h).LAKESHORE MOTORS, INC.andINTERNATIONAL ASSOCIATION OF MACHIN-ISTS, DISTRICT LODGE1317, AFL,PETITIONERandLOUISIANA AUTO-MOBILE WORKERS ASSOCIATION.Case No. 15-RC-693. October 23,1952Supplemental Decision and OrderOn June 10, 1952, pursuant to the Board's Decision and Directionof Election dated May 26, 1952,1 an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Fifteenth Region.The tally of ballots issued after the elec-tion showed that the eligible voters in the unit cast 12 valid ballots, ofwhich 6 were for and 6 against the Petitioner.On June 16, 1952, the Petitioner filed objections to conduct affectingthe results of the election.On August 21, 1952, the Regional Directorissued a report on objections, in which he found that the objectionsraised material issues with respect to the conduct and results of theelection.Accordingly, the Regional Director recommended that theelection be set aside.On August 27, 1952, the Employer filed excep-tions to the Regional Director's report.The Regional Director found, and the Employer does not deny, thatduring the 9-day period immediately preceding the election, the Em-ployer's vice president,W. M. Thompson, conducted private inter-INot reportedin printed volumes of Board Decisions.101 NLRB No. 22.